07/09/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 20-0183



                             No. DA 20-0183

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

LESLIE PAUL JONES,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until August 10, 2020 to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                   July 9 2020